Exhibit 10.103
SUPPLEMENTAL RETIREMENT PLAN FOR CERTAIN MEMBERS OF THE
ERIE INSURANCE GROUP RETIREMENT PLAN FOR EMPLOYEES
(Amended and Restated as of January 1, 2009)
This Supplemental Retirement Plan for Certain Members of the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) is an unfunded, non-qualified,
deferred compensation arrangement created for a select group of management and
highly compensated employees of Erie Indemnity Company (the “Company”) and its
affiliates. It is intended that the Plan will aid in retaining and attracting
qualified executives by providing retirement benefits in addition to the
retirement benefits that may be provided under the tax-qualified Erie Insurance
Group Retirement Plan for Employees (the “Qualified Plan”).
The Plan was established effective as of December 31, 1986, has been amended
from time to time and was last amended and restated effective December 31, 2002.
This amendment and restatement of the Plan shall constitute an amendment,
restatement and continuation of the Plan and is generally effective as of
January 1, 2009. However, certain provisions of this amendment and restatement
are effective as of some other date. Events occurring before the applicable
effective date of any provision of this amendment and restatement shall be
governed by the applicable provision of the Plan as in effect on the date of the
event.
SECTION 1 - INCORPORATION OF THE QUALIFIED PLAN
AND DEFINITIONS

1.1   The Qualified Plan, with any amendments thereto in effect as of January 1,
2009, shall be attached hereto as Exhibit I and is hereby incorporated by
reference into and shall be a part of this Plan as fully as if set forth herein
verbatim. Any amendment made to the Qualified Plan shall also be incorporated by
reference into, and form a part of, the Plan effective as of the effective date
of such amendment; provided, however, that such incorporation of a Qualified
Plan amendment shall not apply with respect to any term or provision that is
expressly addressed in this Plan document. The Qualified Plan, whenever referred
to in the Plan, shall mean the Qualified Plan existing as of the date the
relevant determination is being made under the Plan. To the extent the
provisions of the Qualified Plan, as applicable to the Supplemental Plan
Benefits of Participants hereunder and all persons claiming by or through such
Participants, are inconsistent with the provisions of the Plan, the provisions
of the Plan shall govern. Notwithstanding any provision of the Plan to the
contrary, in no event shall the Supplemental Plan Benefits accrued and payable
hereunder be paid from the trust fund under the Qualified Plan or have any
effect whatsoever upon the Qualified Plan or the payment of benefits from the
trust fund under the Qualified Plan. Words and phrases with initial capital
letters which are used in the Qualified Plan and in the Plan shall have the
meanings assigned to them under the provisions of the Qualified Plan unless
otherwise specified herein or as otherwise qualified by the context in which the
term is used in the Plan.

1.2   Without limiting the generality of Section 1.1, the following terms shall
be given the meanings described in this Section 1.2:

  (a)   “Actuarial Equivalent” shall mean a benefit of equivalent value to the
benefit otherwise described as determined on the basis of the actuarial
assumptions specified under the Qualified Plan as of the date of determination;
provided, however, that for purposes of determining the lump sum equivalent to
any Supplemental Plan Benefit, equivalent value shall be determined on the basis
of the applicable mortality table under Section 417(e)(3)(B) of the Code in
effect as of the date of determination (the 1994 Group Annuity Reserving table,
as defined in IRS Revenue Ruling 2001-62, with respect to determinations before
December 31, 2008) and an interest rate equal to the average of the Moody’s Aa
corporate bond rates for the second calendar month immediately preceding the
calendar month as of which the lump sum distribution is made.

124



--------------------------------------------------------------------------------



 



  (b)   “Administrator” shall mean the person or committee, appointed by the
Chief Executive Officer of the Company, who shall be responsible for the
administrative functions assigned to it under the Plan.   (c)   “Affiliate”
shall mean a corporation or partnership in which more than 50% of the equity is
owned directly or indirectly by the Company including, without limitation, the
following: Erie Family Life Insurance Company, Erie Insurance Company, EI
Holding Corp., EI Service Corp., Erie Insurance Company of New York, Erie
Insurance Property & Casualty Company and Flagship City Insurance Company.    
(d)   “Beneficiary” shall mean a person who is eligible to receive a
Supplemental Plan Benefit as a result of the death of a Participant. A
Beneficiary shall be designated by a Participant, in accordance with such
procedures as the Administrator may provide or, in the absence of such a
designation, a Beneficiary shall be such person as the Administrator, in its
discretion, shall determine.     (e)   “Board” shall mean the Board of Directors
of the Erie Indemnity Company.     (f)   “Code” shall mean the Internal Revenue
Code of 1986, as amended.     (g)   “Company” shall mean the Erie Indemnity
Company, a Pennsylvania business corporation.     (h)   “Committee” shall mean
the Executive Compensation and Development Committee of the Board, or its
successor, as designated by the Board.     (i)   “Controlled Group Member” shall
mean any organization which, together with the Company, is a member of a
controlled group of corporations under Sections 414(b), 414(c) and 1563(a) of
the Code, applying an 80% test for purposes of Section 1563(a).     (j)  
“Covered Employee” is a term that is defined in Article II of the Qualified Plan
document.     (k)   “Earliest Retirement Date” means the first date on which a
Participant has both attained age 55 years, and completed at least 15 years of
Credited Service. The attainment of age 65 years shall be the Earliest
Retirement Date with respect to a Participant who has incurred a Separation from
Service before satisfying the criteria set forth in the preceding sentence.    
(l)   “Employer” is a term that is defined in Article II of the Qualified Plan
document.     (m)   “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.     (n)   “Normal Retirement Date” shall be the first
day of the month next following the month in which a Participant attains age
65 years.     (o)   “Participant” shall mean a Covered Employee who participates
in the Plan in accordance with the terms and conditions of this Plan document.
Participant shall also include a former Covered Employee who had become a
Participant as a Covered Employee and who is, at the time of determination,
receiving a benefit (or entitled to receive a benefit) payable from the Company
pursuant to the terms of the Plan.     (p)   “Plan” shall mean this Supplemental
Retirement Plan for Certain Members of the Erie Insurance Group Retirement Plan
for Employees, including any amendments hereto.     (q)   “Qualified Plan” shall
mean the Erie Insurance Group Retirement Plan for Employees, as in effect as of
the date the relevant determination is being made under the Plan.     (r)  
“Restoration Benefit” shall mean the benefit provided under Section 4.2. A
Restoration Benefit shall be expressed in the form of a single life annuity.    
(s)   “Separation from Service” shall mean an individual’s complete cessation of
all services as an Employee for the Company and all Controlled Group Members or
as otherwise set forth below:

  (i)  
A Separation from Service shall not be considered to have occurred if the
individual’s employment relationship is treated by an Employer as continuing
while the individual is on military leave, sick leave, or other bona fide leave
of absence if such period of leave does not exceed six months or, if longer, so
long as the individual’s right to reemployment is provided by statute or by
contract. If the period of leave exceeds six months and such reemployment rights
are not provided, the employment relationship is deemed to cease on the first
date immediately following such six-month period.
    (ii)  
A Separation from Service shall also not be considered to have occurred if the
individual’s employment relationship is treated by an Employer as continuing
while the individual is on a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six months, where such impairment
causes the individual to be unable to perform the duties of his position or any
substantially similar position, provided that, for purposes of the Plan, the
employment relationship shall be considered to continue no

125



--------------------------------------------------------------------------------



 



     
longer than 29 months or, if longer, so long as the individual’s right to
reemployment is provided by statute or by contract. If the period of leave
exceeds 29 months and such reemployment rights are not provided, the employment
relationship is deemed to cease on the first date immediately following such
29-month period.
  (iii)  
A Separation from Service shall also not be considered to have occurred,
regardless of the level of services anticipated or provided by the individual as
an employee, if the individual continues to provide services to the Employer in
a capacity other than as an employee of the Employer at a rate that is fifty
percent (50%) or more of the level of services rendered, on average, during the
immediately preceding 36-month period (or the full period of such services, if
less than 36 months) and the remuneration for such services is fifty percent
(50%) or more of the average remuneration earned during the 36-month period (or
the full period of such services, if less than 36 months).
    (iv)  
Otherwise, a Separation from Service is presumed to have occurred if the facts
and circumstances indicate that (A) an Employer and the individual reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the individual would perform after such
date would permanently decrease to 20% or less of the average level of bona fide
services over the immediately preceding 36-month period (or the full period of
such services, if less than 36 months) or (B) the level of bona fide services
the individual performs after a given date decreases to a level equal to 20% or
less of the average level of bona fide services performed by the individual over
the immediately preceding 36-month period (or the full period of such services,
if less than 36 months).

  (t)   “Specified Employee” shall mean, for any period during which the Company
remains publicly traded, an individual who is included in the group of employees
who are determined to be “key employees” under Section 416(i)(1)(A)(i), (ii), or
(iii) of the Code (as applied in accordance with regulations thereunder and
disregarding Section 416(i)(5) of the Code), identified in the manner and under
the procedures specified in a writing adopted by the Committee.     (u)  
“Supplemental Plan Benefit” shall mean, to the extent applicable to any given
Participant, the Restoration Benefit or the Supplemental Retirement Income
Benefit.     (v)   “Supplemental Plan Service” shall mean the greater of:

  (i)   An Employee’s period of employment with an Employer as both a Covered
Employee and an Executive Vice President or higher-ranking executive; and    
(ii)   An Employee’s period of employment with an Employer during which he is
both a Covered Employee and a Participant in the Plan.

      Supplemental Plan Service shall be measured in consecutive twelve-month
periods, including leaves of absence. Notwithstanding the foregoing, the
Committee, in a separate writing, may provide that a given Participant’s
Supplemental Plan Service be determined in a manner that is different than that
set forth above.     (w)   “Supplemental Retirement Income Benefit” shall mean
the benefit provided under Section 4.1. A Supplemental Retirement Income Benefit
shall be expressed in the form of a ten-year certain and life thereafter
annuity.

SECTION 2 - ADMINISTRATION

2.1   The Administrator shall be charged with the administration of the Plan.
The Administrator shall have all such powers as may be necessary to discharge
its duties relative to the administration of the Plan, including by way of
illustration and not limitation, discretionary authority to interpret and
construe the Plan, to determine and decide all questions of fact, and all
disputes arising under the Plan including, but not limited to, the eligibility
of any employee to participate in the Plan, the validity of any election or
designation as may be necessary or appropriate hereunder and the right of any
Participant, surviving spouse or Beneficiary to receive payment of all or any
portion of a Supplemental Plan Benefit otherwise determined hereunder. The
Administrator shall have all power necessary to adopt, alter and repeal such
administrative rules, regulations and practices governing the operation of the
Plan as it, in its sole discretion, may from time to time deem advisable and
shall have the power to make equitable adjustments to remedy any mistakes or
errors made in the administration of the Plan. The Administrator shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan unless

126



--------------------------------------------------------------------------------



 



    attributable to willful misconduct. The Administrator, the Company and its
respective officers and directors shall be entitled to conclusively rely upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Company with respect to the Plan insofar as such reliance is consistent with
ERISA and other applicable law. The service providers to the Plan may act and
rely upon all information reported to them by the Administrator and/or the
Company and need not inquire into the accuracy thereof nor shall be charged with
any notice to the contrary. Any individual serving as Administrator shall not
participate in any action or determination regarding solely his own benefits
payable hereunder. Decisions of the Administrator made in good faith shall be
final, conclusive and binding upon all parties. Until modified by the
Administrator, the claims and review procedures set forth in Section 2.2 shall
be the exclusive procedures for the disposition of claims for benefits arising
under the Plan.   2.2   Claims Review Procedure. The Administrator shall be
responsible for the claims procedure under the Plan.

  (a)   Original Claim. In the event a claim of any Participant, surviving
spouse, Beneficiary, or other person (hereinafter referred to in this Section as
the “Claimant”) for a benefit is partially or completely denied, the
Administrator shall give, within ninety (90) days after receipt of the claim (or
if special circumstances, made known to the Claimant, require an extension of
time for processing the claim, within one hundred eighty (180) days after
receipt of the claim), written notice of such denial to the Claimant. Such
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reason or reasons for the denial (with reference to pertinent
Supplemental Plan provisions upon which the denial is based); an explanation of
additional material or information, if any, necessary for the Claimant to
perfect the claim; a statement of why the material or information is necessary;
a statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA; and an explanation of the Supplemental Plan’s claims review procedure,
including the time limits applicable to such procedure.     (b)   Review of
Denied Claim.

  (i)   A Claimant whose claim is partially or completely denied shall have the
right to request a full and fair review of the denial by a written request
delivered to the Administrator within sixty (60) days of receipt of the written
notice of claim denial, or within such longer time as the Administrator, under
uniform rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.     (ii)   The Administrator, within sixty (60) days after the
request for review, or in special circumstances, such as where the Administrator
in its sole discretion holds a hearing, within one hundred twenty (120) days of
the request for review, will submit its decision in writing. Such decision shall
take into account all comments, documents, records and other information
properly submitted by the Claimant, whether or not such information was
considered in the original claim determination. The decision on review will be
binding on all parties, will be written in a manner calculated to be understood
by the Claimant, will contain specific reasons for the decision and specific
references to the pertinent Supplemental Plan provisions upon which the decision
is based, will indicate that the Claimant may review, upon request and free of
charge, all documents, records or other information relevant to the claim and
will contain a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.     (iii)   If a Claimant fails to file a claim or
request for review in the manner and in accordance with the time limitations
specified herein, such claim or request for review shall be waived, and the
Claimant shall thereafter be barred from again asserting such claim.

  (c)   Determination by the Administrator is Conclusive. The Administrator’s
determination of factual matter relating to Participants, surviving spouses,
Beneficiaries and other persons including, without limitation, a Participant’s
compensation, years of service credit and any other factual matters, shall be
conclusive.

2.3   Exhaustion of Administrative Remedies. The exhaustion of the claims review
procedure is mandatory for resolving every claim and dispute arising under the
Plan. As to such claims and disputes:

127



--------------------------------------------------------------------------------



 



  (a)   No claimant shall be permitted to commence any civil action to recover
Plan benefits or to enforce or clarify rights under the Plan under Section 502
or Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claims review procedure set forth herein has been exhausted
in its entirety; and     (b)   In any such civil action all explicit and all
implicit determinations by the Administrator (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.

2.4   Deadline to File Civil Action. No civil action to recover Plan benefits or
to enforce or clarify rights under the Plan under Section 502 or Section 510 of
ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to the Plan unless the civil
action is commenced in the proper forum before the earlier of:

  (a)   Thirty months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based; or     (b)   Six months after
the claimant has exhausted the claims review procedure.

SECTION 3 - ELIGIBILITY AND PARTICIPATION

3.1   A Covered Employee shall be eligible to participate in the Plan only as
provided under Sections 3.2 and 3.3 and only if such Covered Employee is
considered management or highly compensated.   3.2   Except as the Committee may
provide in a separate writing, each Covered Employee who was considered an
eligible Employee under the Plan as of December 31, 2008 and each former Covered
Employee who is receiving a Supplemental Plan Benefit (or entitled to receive a
Supplemental Plan Benefit) as of December 31, 2008 shall be considered a
Participant as of January 1, 2009. Effective on and after January 1, 2009, any
Covered Employee shall become a Participant in the Plan (if not already a
Participant under Section 3.3) as of the January 1 of the calendar year with
respect to which the Committee selects the Covered Employee for participation in
the Supplemental Retirement Income Benefit provisions of the Plan. The
Administrator shall be responsible for identifying those Covered Employees who
participate in the Plan pursuant to the foregoing provisions of this
Section 3.2. Except as may otherwise be provided in an individual agreement
between the Company and a Participant, a Participant (or his surviving spouse or
Beneficiary) will be eligible for a Supplemental Retirement Income Benefit only
in the event that:

  (a)   Such Participant is vested under the Qualified Plan; and     (b)   Such
Participant (or his surviving spouse or Beneficiary) is entitled to receive a
benefit under the Qualified Plan; and     (c)   Prior to his Separation from
Service, such Participant has become vested in the Supplemental Retirement
Income Benefit pursuant to the following schedule:

          Supplemental Plan Service   Vested Percentage
Less than 1 year
    0 %
1 but less than 2 years
    20 %
2 but less than 3 years
    40 %
3 but less than 4 years
    60 %
4 but less than 5 years
    80 %
5 years or more
    100 %

    Notwithstanding the foregoing provisions of this Section 3.2 or any
provision of the Plan to the contrary, the Committee, at any time and for any
reason, may determine that a Participant shall cease active participation in the
Supplemental Retirement Income Benefit provisions of the Plan. Except as may
otherwise be provided by the Committee in a separate writing, a cessation of a
Participant’s active participation in the Supplemental Retirement Income Benefit
provisions of the Plan shall freeze the Participant’s Supplemental Retirement
Income Benefit as of the effective date determined by the Committee with the
result that periods of the Participant’s employment and compensation earned by
the Participant on and after such effective date shall not be recognized in
computing the amount of the Participant’s Supplemental Retirement Income Benefit
nor in determining the Participant’s vested percentage under this Section 3.2.

128



--------------------------------------------------------------------------------



 



3.3   Any Covered Employee whose benefit under the Qualified Plan is limited on
account of restrictions imposed for any year by Sections 401(a)(17) and/or 415
of the Code shall become a Participant in the Plan (if not already a Participant
under Section 3.2) as of the later of the December 31 of the Plan Year in which
his Qualified Plan benefit is first so limited or January 1, 1996.
Notwithstanding his status as a Participant or non-Participant under
Section 3.2, a Covered Employee who satisfies the foregoing criteria of this
Section 3.3 shall participate in the Restoration Benefit provisions of the Plan.
The Administrator shall be responsible for identifying those Covered Employees
whose Qualified Plan benefits are limited in accordance with the foregoing
provisions of this Section 3.3, the time at which such limitations first apply
to said Employees and the extent to which such limitations do apply. Except as
may otherwise be provided in an individual agreement between the Company and a
Participant, a Participant (or his surviving spouse or Beneficiary) will be
eligible for a Restoration Benefit only in the event that:

  (a)   Such Participant is vested under the Qualified Plan; and     (b)   Such
Participant (or his surviving spouse or Beneficiary) is entitled to receive a
benefit under the Qualified Plan; and     (b)   Payment of such Qualified Plan
benefit is restricted by the application of Section 401(a)(17) and/or
Section 415 of the Code; and     (d)   Such individual is not entitled to a
Supplemental Retirement Income Benefit hereunder.

    Notwithstanding the foregoing provisions of this Section 3.3 or any
provision of the Plan to the contrary, the Committee, at any time and for any
reason, may determine that a Participant shall cease active participation in the
Restoration Benefit provisions of the Plan. Except as may otherwise be provided
by the Committee in a separate writing, a cessation of a Participant’s active
participation in the Restoration Benefit provisions of the Plan shall freeze the
Participant’s Restoration Benefit as of the effective date determined by the
Committee with the result that periods of the Participant’s employment and
compensation earned by the Participant on and after such effective date shall
not be recognized in computing the amount of the Participant’s Restoration
Benefit. However, for purposes of the Participant’s Qualified Plan accrued
benefit, adjustments to the limitations of Section 401(a)(17) and/or Section 415
of the Code that occur on or after such effective date shall be recognized and
such adjustments may result in a reduced Restoration Benefit.

SECTION 4 - AMOUNT OF SUPPLEMENTAL PLAN BENEFITS

4.1   Except as otherwise specifically provided herein or in an individual
agreement between the Company and a Participant, the Supplemental Retirement
Income Benefit determined with respect to a Participant who satisfies the
provisions of Section 3.2 hereof, and which is paid in accordance with
Section 5, shall be the Actuarial Equivalent of the product of (1) the excess,
if any, of the amount determined under paragraph (a) below over the amount
determined under paragraph (b) below, and (2) the percentage determined under
(c) below, where:

  (a)   Equals the monthly benefit which would have been payable to such
Participant (or on his behalf to his surviving spouse or other Beneficiary)
under the Qualified Plan, assuming for this purpose that the following
modifications were a part of the Qualified Plan:

  (i)   “Compensation” shall be as defined in the Qualified Plan on the date of
determination provided that:

  (A)   All otherwise current base salary which is deferred at the Participant’s
election under any qualified or nonqualified deferred compensation plan or
annuity arrangement shall be includable in “Compensation”; and     (B)  
“Compensation” (as defined in accordance with the foregoing) shall be determined
without regard to the annual limitation on compensation set forth in
Section 401(a)(17) of the Code; and

  (ii)   “Final Average Earnings” shall be equal to 1/24th of the aggregate
Compensation received by the Participant during the twenty-four consecutive
calendar months as a Covered Employee which produces the greatest aggregate
Compensation out of the one hundred twenty calendar month period ending on the
earlier of (A) the date on which the Participant incurs a Separation from
Service or (B) the date on which the Participant is no longer considered a
Covered Employee; and     (iii)   The monthly benefit under the Qualified Plan
shall be equal to 60% of Final Average Earnings, reduced proportionately if the
Participant’s years of Credited Service are less

129



--------------------------------------------------------------------------------



 



      than 30 years or 25 years, whichever limitation applied to the Participant
under the provisions of Section 6.1 of the Qualified Plan as in effect on
December 30, 1989; and   (iv)   The monthly benefit under the Qualified Plan is
accrued in the normal form of a ten-year certain and life thereafter annuity.

  (b)   Equals the monthly benefit payable to such Participant (or on his behalf
to his surviving spouse or other Beneficiary) under the Qualified Plan and under
any other qualified or nonqualified (funded or unfunded) defined benefit
retirement plan sponsored by the Company or an Affiliate; provided, however,
that for purposes of this offset, such a monthly benefit which is expressed in a
form of payment other than a ten-year certain and life thereafter annuity shall
be converted to a monthly benefit which is the Actuarial Equivalent of a
ten-year certain and life thereafter annuity.     (c)   Equals the Participant’s
vested percentage as of his Separation from Service, determined in accordance
with Section 3.2(c) hereof.

4.2   The monthly Restoration Benefit determined with respect to a Participant
who satisfies the provisions of Section 3.3 hereof, and which is paid in
accordance with Section 5, shall be the Actuarial Equivalent of the excess, if
any, of the amount determined under paragraph (a) below over the amount
determined under paragraph (b) below, where:

  (a)   Equals the monthly benefit which would have been payable under the form
of a single life annuity to such Participant (or on his behalf to his surviving
spouse or other Beneficiary) under the Qualified Plan, if the provisions of the
Qualified Plan were administered without regard to the annual limitation on
compensation set forth in Section 401(a)(17) of the Code and without regard to
the limitations on benefits set forth in Section 415 of the Code; and     (b)  
Equals the monthly benefit which is payable under the form of a single life
annuity to such Participant (or on his behalf to his surviving spouse or other
Beneficiary) under the Qualified Plan.

    The Restoration Benefits payable under the Plan to, or on behalf of, a
Participant shall be computed in accordance with the foregoing and with the
objective that the Participant, his surviving spouse or other Beneficiary should
receive under the Supplemental Plan and the Qualified Plan, the total amount
which would otherwise have been payable to that recipient solely under the
Qualified Plan, as of the date payment is made, had the provisions of
Section 401(a)(17) and Section 415 of the Code not been applicable thereto.  
4.3   Except as otherwise specifically provided herein or in an individual
agreement between the Company and a Participant, any Supplemental Plan Benefit
payable before a Participant’s Normal Retirement Date shall be reduced for early
commencement under the same terms and conditions applicable to a payment
commencing as of the same date under the Qualified Plan.   4.4   Notwithstanding
any provision of the Plan to the contrary, the Supplemental Plan Benefits
provided under the foregoing provisions of this Section 4 shall be determined
and coordinated by the Administrator so as to prevent any duplication of
Supplemental Plan Benefits or duplication of benefits provided by any other plan
or program sponsored by the Company or an Affiliate which is intended to
supplement the Qualified Plan or any individual agreement between the
Participant and an Employer providing for retirement benefits. For purposes of
this Section 4.4, any benefits provided by, or in reference to, a Participant’s
salary and/or bonus deferral under individual deferred compensation contracts
and annuities, the Erie Insurance Group Employee Savings Plan or the Deferred
Compensation Plan of Erie Indemnity Company are not intended to supplement the
Qualified Plan.   4.5   Unless otherwise specifically provided in the Plan or in
an individual agreement between the Company and a Participant:

  (a)   A Participant who retired or terminated employment under the provisions
of the Plan as in effect prior to this amendment and restatement and who has
commenced payment of the Supplemental Plan Benefit accrued on his behalf prior
to January 1, 2009 shall continue to receive such benefits in accordance with
the provisions of the Plan as in effect at the time of commencement; and     (b)
  A Participant who retired or terminated employment under the provisions of the
Plan as in effect prior to this amendment and restatement and who has not
commenced payment of the Supplemental Plan Benefit accrued on his behalf prior
to January 1, 2009 shall be eligible to receive payment of such benefits in
accordance with the provisions of the Plan as in effect on and after January 1,
2009.

130



--------------------------------------------------------------------------------



 



SECTION 5 - COMMENCEMENT AND FORM OF
SUPPLEMENTAL PLAN BENEFITS TO PARTICIPANT

5.1   Except as specifically provided herein or in an individual agreement
between the Company and a Participant, any Supplemental Plan Benefit payable to
a Participant hereunder shall be:

  (a)   Distributed as of the later of:

  (i)   The first day of the first month that follows the date that is six
months after the Participant’s Separation from Service; and     (ii)   The first
day of the month next following the Participant’s attainment of the Earliest
Retirement Date; and

  (b)   Distributed in the form of a cash lump sum in the amount determined
under Section 5.2

5.2   Except as specifically provided herein or in an individual agreement
between the Company and a Participant, the lump sum payment of any Supplemental
Plan Benefit to a Participant shall be determined as follows:

  (a)   With respect to a Participant to whom a Supplemental Plan Benefit is
payable in accordance with Section 5.1(a)(i), the lump sum distribution shall be
equal to the sum of (i) and (ii) where:

  (i)   equals the lump sum Actuarial Equivalent of the Supplemental Plan
Benefit earned by the Participant under Section 4 as of the date the Participant
incurred a Separation from Service, determined as the greater of the annuity
payable as of the first day of the month that next follows the Participant’s
Separation from Service or the annuity payable as of the Participant’s Normal
Retirement Date; and     (ii)   interest on the amount determined under
subparagraph (i) above, calculated from the first day of the month that follows
the Participant’s Separation from Service through the date described in
Section 5.1(a)(i), based on the interest rate applicable for lump sum
determinations as of the date the Participant incurred a Separation from
Service.

  (b)   With respect to a Participant to whom a Supplemental Plan Benefit is
payable in accordance with Section 5.1(a)(ii), the lump sum distribution shall
be the lump sum Actuarial Equivalent of the Supplemental Plan Benefit earned by
the Participant under Section 4 as of the date the Participant incurred a
Separation from Service, determined at the time of payment as the greater of the
annuity payable as of the Participant’s Earliest Retirement Date or the annuity
payable as of the Participant’s Normal Retirement Date. No interest adjustment
shall be made to such lump sum amount.

5.3   Notwithstanding the provisions of Sections 5.1 and 5.2 but subject to the
terms of an individual agreement between the Company and a Participant, the
Company shall pay a Participant all or any portion of the Supplemental Plan
Benefit accrued on the Participant’s behalf in a lump sum as soon as is
administratively reasonable following the occurrence of any of the events or
conditions identified below. Such lump sum payment shall be equal to the amount,
as determined by the Administrator, as is reasonably estimated to be required to
satisfy the purpose of the accelerated payment. The events or conditions to
which this Section 5.3 applies are:

  (a)   The Participant needs to avoid a violation of an applicable federal,
state, local, or foreign ethics law or conflicts of interest law.     (b)   The
Participant incurs state, local, or foreign tax obligations arising from
participation in the Plan that apply to a Plan interest before such interest is
otherwise payable from the Plan.     (c)   The Participant incurs federal
employment tax obligations under Sections 3101, 3121(a), or 3121(v)(2) of the
Code with respect to a Supplemental Plan Benefit and any federal, state, local,
or foreign tax obligations arising from such employment tax obligations.     (d)
  The Plan is terminated and liquidated in accordance with generally applicable
guidance prescribed by the Commissioner of Internal Revenue and published in the
Internal Revenue Bulletin.     (e)   Such other events or conditions as the
Commissioner of Internal Revenue may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin which the Administrator, in its
discretion, chooses to apply under the Plan; provided, however, that a
Participant shall have

131



--------------------------------------------------------------------------------



 



      no direct or indirect election as to the application of such events or
conditions to his individual circumstances.

    Any payment under this Section 5.3 shall be contingent upon the
Administrator’s decision that a Participant has satisfied all material elements
of an applicable event or condition and that the Participant produces evidence
to that effect that is satisfactory to the Administrator. If any payment under
this Section 5.3 is made and such payment is less than the entire Supplemental
Plan Benefit accrued on the Participant’s behalf, the Actuarial Equivalent of
such payment shall offset any future payment of the Supplemental Plan Benefit to
the Participant or any surviving spouse, Beneficiary or other person.   5.4  
Notwithstanding the provisions of Sections 5.1 and 5.2 but subject to the terms
of an individual agreement between the Company and a Participant, the Company
may delay the payment of all or any portion of the Supplemental Plan Benefit
accrued on the Participant’s behalf in connection with any of the events or
conditions identified below; provided, however that, with respect to any given
event or condition, the Administrator shall treat Plan payments to all
similarly-situated Participants in a reasonably consistent manner:

  (a)   The Administrator reasonably anticipates that if Plan payments were to
be made as scheduled, the Company’s deduction with respect to such payments
would not be permitted under Section 162(m) of the Code; provided such scheduled
payments are then made during the Participant’s first taxable year in which the
Administrator reasonably anticipates that the Company’s deduction will not be
barred by application of Section 162(m) of the Code.     (b)   The Administrator
reasonably anticipates that making scheduled Plan payments will violate federal
securities laws or other applicable law; provided that the scheduled payments
are then made at the earliest date at which the Administrator reasonably
contemplates that making the scheduled payments will not cause such a violation.
    (c)   Such other events or conditions as the Commissioner of Internal
Revenue may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin which the Administrator, in its discretion, chooses to apply
under the Plan; provided, however, that a Participant shall have no direct or
indirect election as to the application of such events or conditions to his
individual circumstances.

SECTION 6 - COMMENCEMENT AND FORM OF
SUPPLEMENTAL PLAN BENEFITS TO SURVIVING SPOUSE
OR BENEFICIARY

6.1   Except as specifically provided herein or in an individual agreement
between the Company and a Participant, any Supplemental Plan Benefit payable as
a result of the Participant’s death shall be paid to the Participant’s surviving
spouse or Beneficiary as provided in this Section 6. Any such payment shall be
made as soon as administratively practicable following the Participant’s death;
provided, however, that payment of a Supplemental Plan Benefit to a surviving
spouse as a result of a Participant’s death prior to commencement of a benefit
hereunder shall not be made before the first day such spouse could commence
payment of a surviving spouse’s benefit under the Qualified Plan. Except as
provided in Section 6.3, a Supplemental Plan Benefit payable as a result of a
Participant’s death shall be paid in the form of a cash lump sum equal to the
lump sum Actuarial Equivalent of the surviving spouse’s benefit that would be
payable under the Qualified Plan if such benefit was derived from the
Supplemental Plan Benefit accrued by the Participant as of his date of death.

6.2   Except as provided in Section 6.3 or in an individual agreement between an
Employer and a Participant, payments of Supplemental Plan Benefits to a
surviving spouse or Beneficiary shall be subject to the same eligibility
conditions and reductions for early commencement as are applied to corresponding
benefits under the Qualified Plan. Without limiting the generality of the above,
a Supplemental Plan Benefit shall be payable in the event of a Participant’s
death prior to his commencement of a Supplemental Plan Benefit hereunder only if
the Participant has satisfied all requirements of either Section 3.2 or
Section 3.3 and is survived by a spouse who herself survives until the date a
surviving spouse’s benefit would otherwise be payable under the Qualified Plan.

132



--------------------------------------------------------------------------------



 



6.3   Notwithstanding the foregoing provisions of this Section 6 but subject to
the terms of an individual agreement between the Company and a Participant, a
lump sum death benefit shall be payable from the Plan with respect to a
Participant who incurs a Separation from Service on or after his Earliest
Retirement Date and who thereafter dies before the Supplemental Plan Benefit
accrued on his behalf is otherwise paid to him. Such death benefit shall be paid
to the Participant’s surviving spouse, if the Participant is married at death,
or to the Participant’s Beneficiary, if the Participant is unmarried at death.
The amount of the death benefit under this Section 6.3 shall be equal to the
lump sum amount that would have been paid to the Participant on the date the
death benefit is paid had the Participant survived to receive payment on such
date, applying the principles of Section 5.2(a).

SECTION 7 - AMENDMENT AND TERMINATION

    The Company expects to continue the Plan indefinitely, but reserves the
right to amend or terminate the Plan at any time, if, in its sole judgment, such
amendment or termination is necessary or desirable. Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date specified in such resolution. Without consent of the
Participant, no amendment or termination of the Plan shall reduce the amount of
any Participant’s Supplemental Plan Benefit earned as of the time of amendment
or termination. For purposes of this limitation, an amendment that changes the
assumptions used to determine Actuarial Equivalent optional forms of benefit
(including, without limitation, lump sum payments) shall not be considered to
reduce the amount of any Participant’s Supplemental Plan Benefit. Except as may
otherwise be provided by the Company, in the event of a termination of the Plan,
the Company (or any transferee, or successor entity of the Company) shall be
obligated to pay Supplemental Plan Benefits to Participants, surviving spouses
and Beneficiaries at such time or times and in such forms as provided under the
terms of the Plan. Notwithstanding the foregoing provisions of this Section 7,
the Company reserves the right to terminate and liquidate the Plan in accordance
with generally applicable guidance prescribed by the Commissioner of Internal
Revenue and published in the Internal Revenue Bulletin.

SECTION 8 - MISCELLANEOUS

8.1   NO EFFECT ON EMPLOYMENT RIGHTS
Nothing contained herein shall be construed as creating any contract of
employment between the Company or any Affiliate and any Participant nor shall
any provision hereof confer upon any Participant the right to be retained in the
service of the Company or any Affiliate nor limit the right of the Company or
any Affiliate to discharge or otherwise deal with Participants without regard to
the existence of the Plan.   8.2   GENERAL CONTRACTUAL OBLIGATION
It is the intent of this Plan, and each Participant understands, that no trust
has been created for his or her benefit in connection with this Plan and that
eligibility and participation in this Plan does not grant any Participant,
surviving spouse or Beneficiary any interest in any asset of the Company or any
Affiliate. The Company’s obligation to pay to the Participant, surviving spouse
or Beneficiary the amounts credited hereunder is a general contract obligation
and shall be satisfied solely from the general assets of the Company. Nothing
contained in the Plan shall constitute a guaranty by the Company, any Affiliate,
or any other entity or person that the assets of the Company will be sufficient
to pay amounts determined in accordance with the Plan. The obligation of the
Company under the Plan shall be merely that of an unfunded and unsecured promise
of the Company to pay amounts in the future. In each case in which amounts
represented by a Participant’s Supplemental Retirement Benefit have been
distributed to the Participant, surviving spouse, Beneficiary, or other person
entitled to receipt thereof and which purports to cover in full the benefits
hereunder, such Participant, surviving spouse, Beneficiary or other person shall
have no further right or interest in the other assets of the Company on account
of participation in the Plan. Notwithstanding a Participant’s entitlement to any
amounts under the terms of the Plan, the status of the Participant, or of any
person claiming by or through the Participant, is that of an unsecured general
creditor to the extent of his entire interest under the Plan as herein
described.   8.3   BINDING ON COMPANY, PARTICIPANTS AND THEIR SUCCESSORS

133



--------------------------------------------------------------------------------



 



    The Plan shall be binding upon and inure to the benefit of the Company and
Affiliates, their successors and assigns and Participants and their heirs,
executors, administrators and legal representatives. In the event of the merger
or consolidation of the Company with or into any other corporation, or in the
event substantially all of the assets of the Company shall be transferred to
another corporation, the successor corporation resulting from the merger or
consolidation, or the transferee of such assets, as the case may be, shall, as a
condition to the consummation of the merger, consolidation or transfer, assume
the obligations of the Company hereunder and shall be substituted for the
Company hereunder.

8.4   SPENDTHRIFT PROVISIONS
The interest of a Participant, or of his surviving spouse or Beneficiary, under
the Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, either voluntarily or
involuntarily, prior to the Participant’s, spouse’s or Beneficiary’s actual
receipt of amounts represented by the Supplemental Plan Benefits credited under
the Plan on his or her behalf; any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any such interest prior to such
receipt shall be void. Amounts credited hereunder and not paid to a Participant,
surviving spouse or Beneficiary shall not be subject to garnishment, attachment
or other legal or equitable process nor shall they be an asset in bankruptcy.
Notwithstanding the preceding sentence, no amount shall be payable from this
Plan to a Participant, or any person claiming by or through a Participant,
unless and until any and all amounts representing debts or other obligations
owed to the Company or any Affiliate by the Participant have been fully paid and
satisfied; provided, however, that any such offset, as applicable to a person’s
Plan interest, shall not exceed such offset as is permitted under Section 409A
of the Code. The Company shall not be liable in any manner for or subject to the
debts, contracts, liabilities, torts or engagements of any person on whose
behalf a Supplemental Plan Benefit is being maintained under the Plan.   8.5  
DISCLOSURE
Each Participant, upon his written request, shall received a copy of the Plan
and the Administrator will make available for inspection by any Participant a
copy of any written rules and regulations used by the Administrator in
administering the Plan.   8.6   INCAPACITY OF RECIPIENT
In the event a Participant, surviving spouse or Beneficiary is declared
incompetent and a guardian, conservator or other person legally charged with the
care of his person or of his estate is appointed, any Supplemental Plan Benefit
to which such Participant, surviving spouse or Beneficiary is entitled shall be
paid to such guardian, conservator or other person legally charged with the care
of his person or his estate. Except as provided in the preceding sentence, when
the Administrator, in its sole discretion, determines that a Participant,
surviving spouse or Beneficiary is unable to manage his financial affairs, the
Administrator may direct the Company to make a distribution(s) of all or a
portion of the Supplemental Plan Benefit maintained on behalf of such
Participant, surviving spouse or Beneficiary to any one or more of the spouse,
lineal ascendants or descendants or other closest living relatives of such
Participant, surviving spouse or Beneficiary who demonstrates to the
satisfaction of the Administrator the propriety of making such a
distribution(s). Any payment so made shall not exceed such amount as is
permitted under Section 409A of the Code and shall be in complete discharge of
any liability of the Company and Administrator under the Plan for such payment.
The Administrator shall not be required to see to the application of any such
distribution made as provided above.   8.7   INFORMATION FURNISHED BY
PARTICIPANTS AND BENEFICIARIES
Neither the Company nor the Administrator shall be liable or responsible for any
error in the computation of a Participant’s, surviving spouse’s or Beneficiary’s
interest under the Plan resulting from any misstatement of fact made by the
Participant, surviving spouse or Beneficiary, directly or indirectly, to the
Company or to the Administrator and used by it in determining any benefit under
the Plan to the Participant, surviving spouse or Beneficiary. Neither the
Company nor the Administrator shall be obligated or required to increase the
Plan interest of any such Participant, surviving spouse or Beneficiary which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement. However, the Plan interest of any Participant, surviving spouse or
Beneficiary which is overstated by reason of any such misstatement shall be
reduced to the amount appropriate in view of accurate facts.



134



--------------------------------------------------------------------------------



 



8.8   OVERPAYMENTS
If a payment made from the Plan is found to be greater than the payment to which
a Participant, surviving spouse or Beneficiary is entitled due to factual
errors, mathematical errors or otherwise, the Administrator may, in its
discretion and to the extent consistent with Section 409A of the Code, exercise
such legal or equitable remedies as it deems appropriate to correct the
overpayment.   8.9   UNCLAIMED BENEFIT
In the event that any amount determined to be payable to a Participant,
surviving spouse or Beneficiary hereunder remains unclaimed by such Participant,
surviving spouse or Beneficiary for a period of four years after the whereabouts
or existence of such person was last known to the Administrator, the
Administrator may direct that all rights of such person to such amounts be
terminated absolutely; provided, however, that if such Participant, surviving
spouse or Beneficiary subsequently appears and files a claim for payment in
accordance with Section 2 and such claim is fully or partially successful, the
liability under the Plan for an amount equal to the successful claim shall be
reinstated.   8.10   ELECTIONS, APPLICATIONS, NOTICES
Every designation, direction, election, revocation or notice authorized or
required under the Plan which is to be delivered to the Company or the
Administrator shall be deemed delivered to the Company or the Administrator as
the case may be: (a) on the date it is personally delivered to the Administrator
at the Company’s executive offices at 100 Erie Insurance Place, Erie,
Pennsylvania 16530 or (b) three business days after it is sent by registered or
certified mail, postage prepaid, addressed to the Administrator at the offices
indicated above. Every such item which is to be delivered to a person or entity
designated by the Administrator to perform recordkeeping and other
administrative services on behalf of the Plan shall be deemed delivered to such
person or entity when it is actually received (either physically or through
interactive electronic communication) by such person or entity. Every
designation, direction, election, revocation or notice authorized or required
which is to be delivered to a Participant, surviving spouse or Beneficiary shall
be deemed delivered to a Participant, surviving spouse or Beneficiary: (a) on
the date it is personally delivered to such individual (either physically or
through interactive electronic communication), or (b) three business days after
it is sent by registered or certified mail, postage prepaid, addressed to such
individual at the last address shown for him on the Company’s records. Any
notice required under the Plan may be waived by the person entitled thereto.  
8.11   COUNTERPARTS
This Plan may be executed in any number of counterparts, each of which shall be
considered as an original, and no other counterparts need be produced.   8.12  
SEVERABILITY
In the event any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan. This Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained herein.   8.13   GOVERNING LAW
The Plan is established under and will be construed according to the laws of the
Commonwealth of Pennsylvania to the extent that such laws are not preempted by
ERISA and regulations promulgated thereunder.   8.14   HEADINGS
The headings of Sections of this Plan are for convenience of reference only and
shall have no substantive effect on the provisions of this Plan.   8.15  
CONSTRUCTION

  (a)   The masculine gender, where appearing in this Plan, shall be deemed to
also include the feminine gender. The singular shall also include the plural,
where appropriate.     (b)   This document is intended to memorialize the
provisions of the Plan as amended to comply with guidance promulgated by the
Internal Revenue Service pursuant to Section 409A of the Code. As

135



--------------------------------------------------------------------------------



 



      a result, the Administrator shall interpret and construe the terms of the
document to be consistent with such Internal Revenue Service guidance. No Plan
interest is treated as “grandfathered” within the meaning of such Internal
Revenue Service guidance.

Executed at Erie, Pennsylvania this 23rd day of December, 2008, effective as of
January 1, 2009.

                  ERIE INDEMNITY COMPANY    
 
           
 
           
 
  By:   /s/ James J. Tanous    
 
           
 
           
 
  Title:  
Executive Vice President, Secretary and General
    Counsel
     
ATTEST:
           
 
             
/s/ Brian Bolash
           
 
           

136